DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/25/2022. Claims 7 – 15 are currently pending in this application.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below. Further, the applicant’s amendment failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Response to Arguments
On page 5 of the Remarks, the applicant states with respect to the rejection of claim 7:
“…Kim is directed to NFC communications, not BLE. In fact, Kim is silent with regard to “BLE” and “Bluetooth.””
 	Although the examiner addressed this issue on page 9, the applicant neither acknowledged this, nor presented any counter arguments to rebut the examiner’s explanation why it would have been obvious to utilize BLE connection. Particularly, the examiner stated the following:
“Although in Kim the communication between the mobile terminal and the remote controller is disclosed as an NFC, Logue in paragraphs 0007 and 0267 teaches that all of the devices (including smart devices (“a plurality of electrical appliance control units”) and the commissioning device (“smart terminal”)) in the network may connect to each other over Bluetooth Low Energy.  Kim, paragraphs 0040, 0045: The remote control may communicate with the controllable devices using Bluetooth. Taking together the teaching of Logue and Kim, it would have been obvious to utilize the connection between all components within the network using the same protocol, such as Bluetooth Low Energy, instead of using several different incompatible protocols. Doing so would have provided uniformity in communication protocol across the networked devices and allowed to save energy and prolong the life of any battery operated devices before there is a need to recharge or replace the batteries.”
Again, since the applicant presented no counter arguments or even acknowledged the examiner’s explanation, it is simply repeated in instant office action.

The applicant further states on page 5 of the Remarks:
“Further, in Kim, the remote controller only receives user or device information from the mobile terminal to login, and the remote controller does not transmit data to mobile terminal (Kim, par. [0080]). As such, Kim does not “synchronize configuration data and appliance state data,” as presently claimed…”

This is incorrect since the remote controller transmits plenty of data to mobile terminal. As the examiner stated on pages 7 – 8 of the previous office action, which is also repeated in the instant office action, Kim in paragraphs 0294 – 0295 teaches that the mobile terminal 300 may receive device information from the remote controller 200.  The device information may include information about a product type, product name, manufacturer, or firmware version of the remote controller 200 and/or the image display apparatus 100 that can be controlled remotely with the remote controller 200. The device information may further include account information about a user of the image display apparatus 100. The account information may specify a user ID and a password with which to use the image display apparatus 100 or with which to access a Web server such as an SNS server. This represents “to synchronize configuration data and appliance state data by establishing a … communication connection between the smart terminal and the remote controller.”

Therefore, the applicant’s arguments with respect to above-mentioned features of Kim are not found to be persuasive since they have no s.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373917 (Logue) in view of US 20130005250 (Kim) and further in view of US 20130171981 (Woo).
Regarding claim 7, Logue teaches “An electrical appliance control system, comprising:
a) a plurality of electrical appliance (various smart devices in the home environment are disclosed in paragraph 0052 and shown in FIG 1) control units (FIG 4 with corresponding description: an example of smart device. Particularly, processor 420. Therefore, control unit in every smart device (“electrical appliance”) would represent “plurality of” “control units”) configured to receive configuration instructions to join a mesh network (paragraph 0064: the smart devices may be combined to create a mesh network, which is also called smart home fabric in paragraphs 0003 and 0005. Joining new devices to the fabric/network is generally disclosed in FIG 28 with corresponding description. Paragraph 0270: joining device to fabric devices via a BLE connection. All provisioning data (e.g., data regarding the networks, services, and/or fabrics to which the device is joining) is transferred to the joining device. Paragraph 0271: FIG. 28 illustrates a device connection scheme 780 including a commissioner 782 illustrated as a smart phone for controlling communications with a joining device 784 to be added to a fabric. The commissioner 782 connects to the joining device 784 via a BLE connection 788. Paragraph 0283: the commissioner 782 causes the joining device 784 to add a WiFi network associated with the fabric (block 866). In other words, the joining device 784 stores network credentials (e.g., SSID and password) for the WiFi network. The commissioner 782 also causes the joining device 784 to initiate a connectivity test (block 868). For example, the commissioner 782 may instruct the joining device 784 to connect to the WiFi network. Paragraph 0285: using the previously retrieved fabric ID and keys, the commissioner 782 instructs the joining device 784 to join the fabric (block 884). The commissioner 782 also configures the joining device 784 to communicate with the remote service by sending a register service request including the fabric service configuration information previously retrieved from the service (block 886). The commissioner 782 then determines whether additional devices are to be added to the network and/or fabric (block 890). Alternatively, paragraph 0291, the joining device 784 receives network information (e.g., SSID, PAN ID) and credentials (e.g., certificate and/or password) from the commissioner 782 (block 928). The joining device 784 then attempts to join the network (block 930). All this represents “receive configuration instructions to join a mesh network” by the controller of an “electrical appliance”), and to control corresponding electrical appliances (paragraph 0120: the processor 420 may adjust device settings to accord with user preferences (e.g., general at-home preferences or user-specific preferences), may initiate an audio or visual indicator) according to control instructions received from the mesh network (paragraph 0121: devices may interact with each other such that events detected by a first device influences actions of a second device. For example, a first device can detect that a smoke has been detected in a garage. The first device can transmit this information to a second device via the efficient network layer (“according to control instructions received from the mesh network”), such that the second device can perform actions appropriate to the transmitted information. Paragraph 0130 and FIG 6: using one or more layers, information 470 (e.g., alarm states, security information, etc.) may be exchanged between devices 472 and 474. Paragraphs 0066 – 0067 also describe relaying of commands between different nodes of the mesh network); and
b) a smart terminal…” “…wherein the smart terminal…” “…configured to send the configuration instruction and the control instruction to the electrical appliance control units (Paragraph 0271: FIG. 28 illustrates a device connection scheme 780 including a commissioner 782 illustrated as a smart phone for controlling communications with a joining device 784 to be added to a fabric. The commissioner 782 connects to the joining device 784 via a BLE connection 788. Paragraph 0283: the commissioner 782 causes the joining device 784 to add a WiFi network associated with the fabric (block 866). In other words, the joining device 784 stores network credentials (e.g., SSID and password) for the WiFi network (“configured to send the configuration instruction”). The commissioner 782 may instruct the joining device 784 to connect to the WiFi network. Paragraph 0285: using the previously retrieved fabric ID and keys, the commissioner 782 instructs the joining device 784 to join the fabric (block 884) (“configured to send … the control instruction”). The commissioner 782 then determines whether additional devices are to be added to the network and/or fabric (block 890) (i.e. plurality of “the electrical appliance control units”). Paragraph 0059: By virtue of network connectivity, one or more of the smart-home devices of FIG. 1 can also enable a user to interact with the device even if the user is not proximate to the device. For example, a user can communicate with a device using a smartphone 166 (“configured to send … the control instruction”))…”

Logue does not disclose presence of “a remote controller” with the same functionality as the smart terminal (such as capability of sending the configuration instruction and the control instruction to the electrical appliance control units) as well as the capability of them both “to synchronize configuration data and appliance state data by establishing a Bluetooth Low Energy (BLE) communication connection between the smart terminal and the remote controller and to transmit data with each other” “to perform a same control on the plurality of electrical appliance control units that are in a same group.” Additionally, Logue does not disclose “the remote controller realizes complex function control”.

Kim in FIG 1 and paragraphs 0044 – 0045 teaches presence of remote controller to control other devices and appliances and exchange of data and other information via the short-range communication between a mobile terminal (“smart terminal”) and a remote controller. This is further disclosed in FIG 6 with corresponding description. For example, paragraph 0154: the remote controller 200 may receive user information from the mobile terminal 300. Paragraph 0156: the mobile terminal 300 may store the device information and/or user information. During communication, the mobile terminal 300 may transmit the user information to the remote controller 200. Paragraph 0158: The user information may be pre-stored in the controller 480 or a memory of the mobile terminal 300. Paragraph 0160: Besides the user information, the remote controller 200 may further receive the device information and/or information about a Web server to which the mobile terminal 300 or other electronic devices are logging in (the latter may be mapped to recited “configuration data” since it configures the controller with the user’s information). Paragraph 0169: the user and/or device information is for accessing the second external device(s), and is related to the second external device(s). FIG 10(b) shows controlling plurality of electrical appliances. Paragraph 0175: the remote controller 200 may receive the device information about the second external devices 400 to 700 from the mobile terminal 300 and assign channels, frequencies, or codes to the second external devices 400 to 700 based on the device information. Accordingly, the remote controller 200 may readily communicate with other second external devices 400 to 700. Additional information on what is included in device information is given in paragraphs 0233 (information about a device type, a product name, etc.), 0245 (device information about the air conditioner 700 or about the A/C remote controller 750. Specifically, the device information may include at least one of a device type, a product name, and a manufacturer of the air conditioner 700 and a channel, frequency, or code for remote control of the air conditioner 700.) Therefore, the disclosed device information corresponds to the recited “appliance state data” and also corresponds to the broadly recited “configuration data”. Exchange of this information corresponds to the recited step “to synchronize” and is performed “by establishing” “communication connection between the smart terminal and the remote controller”. This also corresponds to the claimed “to transmit data with each other”. 
The flow of information is not only from the mobile terminal to the remote controller but also in the opposite direction as well. Paragraphs 0294 – 0295: the mobile terminal 300 may receive device information from the remote controller 200.  The device information may include information about a product type, product name, manufacturer, or firmware version of the remote controller 200 and/or the image display apparatus 100 that can be controlled remotely with the remote controller 200. The device information may further include account information about a user of the image display apparatus 100. The account information may specify a user ID and a password with which to use the image display apparatus 100 or with which to access a Web server such as an SNS server. This also represents “to synchronize configuration data and appliance state data by establishing a … communication connection between the smart terminal and the remote controller.” This also corresponds to the claimed “to transmit data with each other”.
With respect to the limitation that “the remote controller realizes complex function control”, Kim in paragraph 0132 teaches that the remote controller 200 transmits motion information regarding its movement with respect to the image display apparatus 100 through the RF module 221. The coordinate calculator 215 may calculate the position of the pointer on the display 180 based on the motion information. This feature “realizes complex function control”. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize remote controllers in addition to mobile terminals to control home appliances as disclosed by Kim, in the system of Logue comprising a mesh network of appliances, and provide the remote controllers with the same functionality of sending the configuration instruction and the control instruction to the appliances as is possible with the smartphone (corresponds to claimed “to perform a same control on the plurality of electrical appliance control units that are in a same group” represented by the mesh network of Logue) as well as with the capability of “complex function control”. Doing so would have allowed the users to control home appliances, including complex functions, by means of remote controllers while simultaneously using mobile terminals for other tasks, such as phone conversation or web browsing without the need to interrupt either of those, thus giving the users more convenience.
It would have further been obvious to a person of ordinary skill in the art at the effective filing date of the application to further implement synchronization of information present at the remote control and at the mobile terminal with respect to controlling particular home appliances, in the system of combined Logue and Kim’s disclosures (“to synchronize configuration data and appliance state data by establishing a” “communication connection between the smart terminal and the remote controller and to transmit data with each other”). Doing so would have ensured that both remote control and mobile terminal have the same functionality and necessary information to be able to control home appliances, thus increasing convenience to the user and universality of the system.

Although in Kim the communication between the mobile terminal and the remote controller is disclosed as an NFC, Logue in paragraphs 0007 and 0267 teaches that all of the devices (including smart devices (“a plurality of electrical appliance control units”) and the commissioning device (“smart terminal”)) in the network may connect to each other over Bluetooth Low Energy.  Kim also in paragraphs 0040 and 0045 teaches that the remote control may communicate with the controllable devices using Bluetooth. Taking together the teaching of Logue and Kim, it would have been obvious to utilize the connection between all components within the network using the same protocol, such as Bluetooth Low Energy, instead of using several different incompatible protocols. Doing so would have provided uniformity in communication protocol across the networked devices and allowed to save energy and prolong the life of any battery operated devices before there is a need to recharge or replace the batteries.

Lastly, Logue does not disclose “wherein the configuration data comprises custom data of functions of buttons on the remote controller, such that the remote controller realizes complex function control.”

Woo in FIG 7 – 8 with corresponding description teaches a digital device control system using a smart phone capable of learning an infrared signal including custom codes (see paragraphs 0108 – 0109). As further stated at least in paragraphs 0115 – 0118, in the learning mode, the remote control device 2250 transmits infrared signal comprising control signals (thus representing “functions of buttons of the remote controller”) to control corresponding device, including custom codes defining the address for the respective device being controlled (thus altogether comprising “custom data of functions of buttons of the remote controller, such that the remote controller realizes complex function control” represented by custom codes defining the address for the respective device being controlled so that the control function is directed specifically for the device specified by the address). This information is received by smart phone 2100 through the connection through the repeater 2300. Paragraph 0120: the IR repeater 2300 is configured to transmit the infrared signal integrating a plurality of codes like this to the separated smart phone 2100 through the wireless communication unit 2330. Paragraph 0138: adding an independent function button for executing a new characteristic function of each digital device and displaying the function button on the display of the smartphone 2100 (this also maps to “custom data of functions of buttons of the remote controller”). The process described in paragraphs 0106 – 0150 thus corresponds to recited by the claim “to synchronize configuration data” “wherein the configuration data comprises custom data of functions of buttons of the remote controller.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Woo process of synchronization of the configuration data for the functions of the buttons on the remote controller with the smartphone, in the system of Logue and Kim. Doing so would have provided the same functionality on both the remote controller and the smartphone thus providing convenience to the user so that the user does not have to learn two separate interfaces to control the same device. Further, more digital devices can be used in an integrated manner by one smart phone in a user interface situation appropriate to each digital device (see Woo, paragraph 0137).

Going back to Woo, the connection between the smartphone and the remote controller for the purpose of learning custom codes of the buttons is performed through the intermediary (the IR repeater 2300) because of disparate communication interfaces (IR on the remote controller and Bluetooth or Wi-Fi on the smartphone). However, It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for those cases when both smart phones and remote controllers are capable of being present on the same wireless network, such as that of Bluetooth or BLE of combined Logue and Kim’s disclosures, and thus are capable of communicating with each other using the same type of interface (Bluetooth or BLE), to implement connection between the smartphone and the remote controller using the same Bluetooth (or BLE) network also for the purpose of learning custom codes of the buttons. Doing so would have allowed to simplify the system by using homogeneous connections for all devices.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Regarding claim 8, Logue in combination with Kim teaches or fairly suggests “wherein: a) the remote controller is configured to perform custom settings according to the configuration data (indeed, Kim, paragraph 0170: the remote controller 200 may transmit the user information (“the configuration data”) and/or device information received from the mobile terminal 300 to one or more of the NAS 400, the refrigerator 500, the washing machine 600, and the air conditioner 700. Paragraph 0175: the remote controller 200 may receive the device information about the second external devices 400 to 700 from the mobile terminal 300 and assign channels, frequencies, or codes to the second external devices 400 to 700 based on the device information (“perform custom settings according to the configuration data”). Paragraph 0178: the refrigerator 500, the washing machine 600, and the air conditioner 700 may operate according to the received user information to perform the user-specific or user-preferred operations which also represent “to perform custom settings”. Same applies to the information in paragraphs 0180 – 0182.); and b) the configuration data further comprises at least one of grouping data for the electrical appliance control units, and networking data of the mesh network (as was explained above in the rejection of claim 7, in the system of Logue and Kim, all of the devices including remote controllers would be on the same Bluetooth or BLE network. Therefore, in order for the remote controllers to be able to control any of the appliances through the Bluetooth/BLE network, the remote controllers must include data that would allow them to join and communicate through the network. Thus, “the configuration data” present within the remote controller necessarily “further comprises” “networking data of the mesh network”.).”
Regarding claim 11, Logue teaches “wherein the electrical appliance control units are configured to relay the control instruction in the mesh network (Paragraphs 0066 – 0067 describe relaying of commands between different nodes of the mesh network).”
Regarding claim 12, Logue in combination with Kim teaches or fairly suggests “wherein the smart terminal (Logue, paragraph 0271: FIG. 28 illustrates a device connection scheme 780 including a commissioner 782 illustrated as a smart phone (“the smart terminal”) for controlling communications with a joining device 784 to be added to a fabric.) comprises: a) a communication unit (it is inherent for the smartphone to have “a communication unit”. Also see Kim, paragraph 0258: Referring to FIG. 17, the mobile terminal 300 may include a wireless communication module 410); and b) a control unit (it is inherent for the smartphone to have “a control unit”. Also Kim, a controller 480 in FIG 17) configured to control the communication unit to send the configuration instruction and the control instruction (Logue, paragraph 0271: The commissioner 782 (smartphone) connects to the joining device 784 via a BLE connection 788. Paragraph 0283: the commissioner 782 causes the joining device 784 to add a WiFi network associated with the fabric (block 866). In other words, the joining device 784 stores network credentials (e.g., SSID and password) for the WiFi network (“to send the configuration instruction”). The commissioner 782 may instruct the joining device 784 to connect to the WiFi network. Paragraph 0285: using the previously retrieved fabric ID and keys, the commissioner 782 instructs the joining device 784 to join the fabric (block 884) (“configured to send … the control instruction”).), and to synchronize the configuration data and the appliance status data with the remote controller through the communication unit (this functionality is provided or fairly suggested through the teaching of Kim and Woo as explained in the rejection of claim 7 above).”
Regarding claim 13, Logue in combination with Kim teaches or fairly suggests “wherein the remote controller comprises: a) a communication unit (Kim, paragraph 0128: Referring to FIG. 5, the remote controller 200 may include a wireless communication module 220); and b) a control unit (Kim, paragraph 0128: Referring to FIG. 5, the remote controller 200 may include controller 280) configured to control the communication unit to send the configuration instruction and the control instruction, and to synchronize the configuration data and the appliance status data with the smart terminal through the communication unit (this functionality is provided or fairly suggested through the teaching of Kim and Woo as explained in the rejection of claim 7 above).”

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373917 (Logue) in view of US 20130005250 (Kim) and US 20130171981 (Woo) as applied to claim 8 above, and further in view of US 20160088424 (Polo).
Regarding claim 9, Logue in combination with Kim teaches or fairly suggests “wherein: a) the plurality of electrical appliance control units, the smart terminal, and the remote controller are connected through Bluetooth low energy communication (Logue, paragraph 0007: the devices may connect to each other over BLE to then exchange additional network names, fabric names, and corresponding credentials.  Paragraph 0117: the network interface of a smart device (part of the “plurality of electrical appliance control units”) includes at least one Bluetooth radio.  Paragraph 0267: A BLE connection may be established between the joining device (part of the “plurality of electrical appliance control units”) and the commissioning device (“the smart terminal”). Using the BLE connection the joining device may be provisioned for a network, joined to a fabric, provisioned for a service (given instructions and/or credentials how to connect to a remote service), and/or paired to an account. In other words, Logue teaches Bluetooth Low Energy connection between each of the plurality of electrical appliance control units and the smart terminal.  Kim, paragraphs 0040, 0045: The remote control may communicate with the controllable devices using Bluetooth.  In other words, Kim teaches Bluetooth connection between the home appliance and the remote control. The obviousness of utilizing BLE for connection between all of the devices on the network was also addressed in the rejection of claim 7 above.)…”
Logue or Kim do not disclose that “the mesh network is based on a Bluetooth low energy protocol.”
In paragraphs 0062 and 0064, Logue teaches that the devices connect to each other and exchange information using any of a variety of custom or standard wireless protocols (Wi-Fi, ZigBee, 6LoWPAN, etc.) and/or any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.). Thus, Logue does not limit the mesh network to any specific protocol.
Polo in FIG 1 with corresponding description discloses home automation mesh network based on BLE standard which may include plurality of appliances (paragraphs 0020 and 0037), remote controls (paragraph 0029) and smart phones (paragraph 0021).
Therefore, since Logue does not limit the mesh network protocol to any particular one, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Bluetooth low energy protocol to form the mesh network, as disclosed by Polo, in the mesh network of Logue simply as design choice with predictable results since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Doing so would have provided a mesh aware environment for communicating automation protocols through a mesh network and/or to secure a mesh network from unauthorized access (see Polo, paragraph 0018).
Regarding claim 10, Logue in combination with Polo teaches “wherein the plurality of electrical appliance control units, the smart terminal, and the remote controller communicate through a Bluetooth low energy broadcast channel and/or a Bluetooth low energy data channel (Polo, paragraph 0034: the BLE automation mesh network 101 is a broadcast-based mesh network. Any device of the BLE automation mesh network 101 may broadcast each packet multiple times to increase a likelihood that the packet has been received at least once by each of the devices one hop away from the device. Paragraph 0035: Any device in the BLE automation mesh network 101, such as any one of the BLE devices 102A-G of FIG. 1, may be utilized as a routing device to rebroadcast mesh packets. For example, a routing device that receives a broadcasted mesh packet may rebroadcast the mesh packet.).”

Claims 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160088424 (Polo) in view of US 20130005250 (Kim) and further in view of US 20130171981 (Woo).
Regarding claim 7, Polo teaches “An electrical appliance control system, comprising:
a) a plurality of electrical appliance (FIG 1 with corresponding description teaches a network environment 100 that includes a BLE automation mesh network 101. Various appliances are listed in paragraphs 0020 and 0037) control units (processor 2412 in FIG 24) configured to receive configuration instructions to join a mesh network (paragraph 0027: the BLE automation mesh network 101 includes at least one controlling device and at least one administrator device which may be the same device or separate devices. The controlling device may be a device that sends commands and/or controls other devices within the BLE automation mesh network 101. Paragraph 0030: A smart device, such as a smart phone or tablet, may be utilized as an administrator device that associates devices into the BLE automation mesh network 101. Paragraphs 0031 – 0032: the administrator device may associate a device into the BLE automation mesh network 101 by establishing a BLE connection with the device, exchanging credentials and assigning the device a node ID as part of the association. Paragraph 0036: When a device is to be associated into the BLE automation mesh network 101, an administrator device may assign a mesh network key to the device. All of the above means that the electrical appliance receives “configuration instructions to join a mesh network”), and to control corresponding electrical appliances according to control instructions received from the mesh network (paragraph 0027: the controlling device may be a device of the BLE automation mesh network 101 that sends commands and/or controls other devices within the BLE automation mesh network 101.); and
b) a smart terminal (paragraph 0027: the BLE automation mesh network 101 includes at least one controlling device and at least one administrator device which may be the same device or separate devices. Paragraph 0030: A smart device, such as a smart phone or tablet, may be utilized as an administrator device that associates devices into the BLE automation mesh network 101.) and a remote controller (paragraphs 0029, 0038: among the devices in the mesh network there may be a remote controller)…” “…wherein the smart terminal…” “…configured to send the configuration instruction and the control instruction to the electrical appliance control units (Paragraph 0030: A smart device, such as a smart phone or tablet, may be utilized as an administrator device that associates devices into the BLE automation mesh network 101. Paragraphs 0031 – 0032: the administrator device may associate a device into the BLE automation mesh network 101 by establishing a BLE connection with the device, exchanging credentials and assigning the device a node ID as part of the association. Paragraph 0036: When a device is to be associated into the BLE automation mesh network 101, an administrator device may assign a mesh network key to the device. All of the above means that the smartphone sends “the configuration instruction” “to the electrical appliance control units”. Paragraph 0027: The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off. This means that the smartphone sends “the control instruction to the electrical appliance control units”)…”

Polo does not teach that the remote controller may have the same administrative and controlling functionality as the smart phone (such as capability of sending the configuration instruction and the control instruction to the electrical appliance control units) as well as the capability of them both “to synchronize configuration data and appliance state data by establishing a Bluetooth Low Energy (BLE) communication connection between the smart terminal and the remote controller, and to transmit data with each other” “to perform a same control on the plurality of electrical appliance control units that are in a same group.” Additionally, Polo does not disclose “the remote controller realizes complex function control”.

Kim in FIG 1 and paragraphs 0044 – 0045 teaches presence of remote controller to control other devices and appliances and exchange of data and other information via the short-range communication between a mobile terminal (“smart terminal”) and a remote controller. This is further disclosed in FIG 6 with corresponding description. For example, paragraph 0154: the remote controller 200 may receive user information from the mobile terminal 300. Paragraph 0156: the mobile terminal 300 may store the device information and/or user information. During communication, the mobile terminal 300 may transmit the user information to the remote controller 200. Paragraph 0158: The user information may be pre-stored in the controller 480 or a memory of the mobile terminal 300. Paragraph 0160: Besides the user information, the remote controller 200 may further receive the device information and/or information about a Web server to which the mobile terminal 300 or other electronic devices are logging in (the latter may be mapped to recited “configuration data” since it configures the controller with the user’s information). Paragraph 0169: the user and/or device information is for accessing the second external device(s), and is related to the second external device(s). FIG 10(b) shows controlling plurality of electrical appliances. Paragraph 0175: the remote controller 200 may receive the device information about the second external devices 400 to 700 from the mobile terminal 300 and assign channels, frequencies, or codes to the second external devices 400 to 700 based on the device information. Accordingly, the remote controller 200 may readily communicate with other second external devices 400 to 700. Additional information on what is included in device information is given in paragraphs 0233 (information about a device type, a product name, etc.), 0245 (device information about the air conditioner 700 or about the A/C remote controller 750. Specifically, the device information may include at least one of a device type, a product name, and a manufacturer of the air conditioner 700 and a channel, frequency, or code for remote control of the air conditioner 700.) Therefore, the disclosed device information corresponds to the recited “appliance state data” and also corresponds to the broadly recited “configuration data”. Exchange of this information corresponds to the recited step “to synchronize” and is performed “by establishing” “communication connection between the smart terminal and the remote controller”. This also corresponds to the claimed “to transmit data with each other”.
The flow of information is not only from the mobile terminal to the remote controller but also in the opposite direction as well. Paragraphs 0294 – 0295: the mobile terminal 300 may receive device information from the remote controller 200.  The device information may include information about a product type, product name, manufacturer, or firmware version of the remote controller 200 and/or the image display apparatus 100 that can be controlled remotely with the remote controller 200. The device information may further include account information about a user of the image display apparatus 100. The account information may specify a user ID and a password with which to use the image display apparatus 100 or with which to access a Web server such as an SNS server. This also represents “to synchronize configuration data and appliance state data by establishing a … communication connection between the smart terminal and the remote controller.” This also corresponds to the claimed “to transmit data with each other”.
With respect to the limitation that “the remote controller realizes complex function control”, Kim in paragraph 0132 teaches that the remote controller 200 transmits motion information regarding its movement with respect to the image display apparatus 100 through the RF module 221. The coordinate calculator 215 may calculate the position of the pointer on the display 180 based on the motion information. This feature “realizes complex function control”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize remote controllers in addition to mobile terminals to control home appliances as disclosed by Kim, in the system of Polo comprising a mesh network of appliances, and provide the remote controllers with the same functionality of sending the configuration instruction and the control instruction to the appliances as is possible with the smartphone (corresponds to claimed “to perform a same control on the plurality of electrical appliance control units that are in a same group” represented by the mesh network of Polo) as well as with the capability of “complex function control”. Doing so would have allowed the users to control home appliances by means of remote controllers while simultaneously using mobile terminals for other tasks, such as phone conversation or web browsing without the need to interrupt either of those, thus giving the users more convenience.
It would have further been obvious to a person of ordinary skill in the art at the effective filing date of the application to further implement synchronization of information present at the remote control and at the mobile terminal with respect to controlling particular home appliances, in the system of combined Polo and Kim’s disclosures (“to synchronize configuration data and appliance state data by establishing a” “communication connection between the smart terminal and the remote controller, and to transmit data with each other”). Doing so would have ensured that both remote control and mobile terminal have the same functionality and necessary information to be able to control home appliances, thus increasing convenience to the user and universality of the system.

Although in Kim the communication between the mobile terminal and the remote controller is disclosed as an NFC, Polo in paragraph 0037 teaches that the BLE automation mesh network 101 may be utilized in a home environment and may include plurality of appliances (paragraphs 0020 and 0037), remote controls (paragraph 0029) and smart phones (paragraph 0021)), and thus are capable of communicating with each other using the same type of interface (Bluetooth).  Also Kim in paragraphs 0040 and 0045 teaches that the remote control may communicate with the controllable devices using Bluetooth. Taking together the teaching of Polo and Kim, it would have been obvious to utilize the connection between all components within the network using the same protocol, such as Bluetooth Low Energy, instead of using several different incompatible protocols. Doing so would have provided uniformity in communication protocol across the networked devices and allowed to save energy and prolong the life of any battery operated devices before there is a need to recharge or replace the batteries.
Lastly, Polo does not disclose “wherein the configuration data comprises custom data of functions of buttons on the remote controller, such that the remote controller realizes complex function control.”

Woo in FIG 7 – 8 with corresponding description teaches a digital device control system using a smart phone capable of learning an infrared signal including custom codes (see paragraphs 0108 – 0109). As further stated at least in paragraphs 0115 – 0118, in the learning mode, the remote control device 2250 transmits infrared signal comprising control signals (thus representing “functions of buttons of the remote controller”) to control corresponding device, including custom codes defining the address for the respective device being controlled (thus altogether comprising “custom data of functions of buttons of the remote controller, such that the remote controller realizes complex function control” represented by custom codes defining the address for the respective device being controlled so that the control function is directed specifically for the device specified by the address”). This information is received by smart phone 2100 through the connection through the repeater 2300. Paragraph 0120: the IR repeater 2300 is configured to transmit the infrared signal integrating a plurality of codes like this to the separated smart phone 2100 through the wireless communication unit 2330. Paragraph 0138: adding an independent function button for executing a new characteristic function of each digital device and displaying the function button on the display of the smartphone 2100 (this also maps to “custom data of functions of buttons of the remote controller”). The process described in paragraphs 0106 – 0150 thus corresponds to recited by the claim “to synchronize configuration data” “wherein the configuration data comprises custom data of functions of buttons of the remote controller.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Woo process of synchronization of the configuration data for the functions of the buttons on the remote controller with the smartphone, in the system of Polo and Kim. Doing so would have provided the same functionality on both the remote controller and the smartphone thus providing convenience to the user so that the user does not have to learn two separate interfaces to control the same device. Further, more digital devices can be used in an integrated manner by one smart phone in a user interface situation appropriate to each digital device (see Woo, paragraph 0137).
Although in Woo, the connection between the smartphone and the remote controller for the purpose of learning custom codes of the buttons is performed through the intermediary (the IR repeater 2300) because of disparate communication interfaces (IR on the remote controller and Bluetooth or Wi-Fi on the smartphone), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for those cases when both smart phones and remote controllers are capable of being present on the same wireless network, such as that of BLE automation mesh network 101 of Polo (see paragraph 0037: the BLE automation mesh network 101 may be utilized in a home environment and may include plurality of appliances (paragraphs 0020 and 0037), remote controls (paragraph 0029) and smart phones (paragraph 0021)), and thus are capable of communicating with each other using the same type of interface (Bluetooth), to implement connection between the smartphone and the remote controller using the same BLE automation mesh network 101 also for the purpose of learning custom codes of the buttons. Doing so would have allowed to simplify the system by using homogeneous connections for all devices.
Regarding claim 8, Polo in combination with Kim teaches or fairly suggests “wherein: a) the remote controller is configured to perform custom settings according to the configuration data (indeed, Kim, paragraph 0170: the remote controller 200 may transmit the user information (“the configuration data”) and/or device information received from the mobile terminal 300 to one or more of the NAS 400, the refrigerator 500, the washing machine 600, and the air conditioner 700. Paragraph 0175: the remote controller 200 may receive the device information about the second external devices 400 to 700 from the mobile terminal 300 and assign channels, frequencies, or codes to the second external devices 400 to 700 based on the device information (“perform custom settings according to the configuration data”). Paragraph 0178: the refrigerator 500, the washing machine 600, and the air conditioner 700 may operate according to the received user information to perform the user-specific or user-preferred operations which also represent “to perform custom settings”. Same applies to the information in paragraphs 0180 – 0182.); and b) the configuration data further comprises at least one of grouping data for the electrical appliance control units, and networking data of the mesh network (Polo, paragraph 0037: the BLE automation mesh network 101 may be utilized in a home environment and may include plurality of appliances (paragraphs 0020 and 0037), remote controls (paragraph 0029) and smart phones (paragraph 0021). Therefore, in order for the remote controls to be able to control any of the appliances through the BLE automation mesh network 101, the remote controls must include data that would allow them to join and communicate through the network. Thus, “the configuration data” present within the remote controller necessarily “further comprises” “networking data of the mesh network”.).”
Regarding claim 9, Polo teaches “wherein: a) the plurality of electrical appliance control units, the smart terminal, and the remote controller are connected through Bluetooth low energy communication; and
the mesh network is based on a Bluetooth low energy protocol (paragraph 0037: the BLE automation mesh network 101 may be utilized in a home environment and may include plurality of appliances (paragraphs 0020 and 0037), remote controls (paragraph 0029) and smart phones (paragraph 0021)).”
Regarding claim 10, Polo teaches “wherein the plurality of electrical appliance control units, the smart terminal, and the remote controller communicate through a Bluetooth low energy broadcast channel and/or a Bluetooth low energy data channel (paragraph 0034: the BLE automation mesh network 101 is a broadcast-based mesh network. Any device of the BLE automation mesh network 101 may broadcast each packet multiple times to increase a likelihood that the packet has been received at least once by each of the devices one hop away from the device. Paragraph 0035: Any device in the BLE automation mesh network 101, such as any one of the BLE devices 102A-G of FIG. 1, may be utilized as a routing device to rebroadcast mesh packets. For example, a routing device that receives a broadcasted mesh packet may rebroadcast the mesh packet.).”
Regarding claim 11, Polo teaches “wherein the electrical appliance control units are configured to relay the control instruction in the mesh network (Paragraphs 0138: relaying of messages traveling through the BLE automation mesh network 101 to a destination device via a proxy device. Also paragraphs 0023, 0035, 0037 and elsewhere with regards to forwarding messages).”
Regarding claim 12, Polo in combination with Kim teaches or fairly suggests “wherein the smart terminal (Polo, paragraph 0027: the BLE automation mesh network 101 includes at least one controlling device and at least one administrator device which may be the same device or separate devices. Paragraph 0030: A smart device, such as a smart phone or tablet, may be utilized as an administrator device) comprises: a) a communication unit (it is inherent for the smartphone to have “a communication unit”. Also see Kim, paragraph 0258: Referring to FIG. 17, the mobile terminal 300 may include a wireless communication module 410); and b) a control unit (it is inherent for the smartphone to have “a control unit”. Also Kim, a controller 480 in FIG 17) configured to control the communication unit to send the configuration instruction and the control instruction (Polo, Paragraph 0030: A smart device, such as a smart phone or tablet, may be utilized as an administrator device that associates devices into the BLE automation mesh network 101. Paragraphs 0031 – 0032: the administrator device may associate a device into the BLE automation mesh network 101 by establishing a BLE connection with the device, exchanging credentials and assigning the device a node ID as part of the association. Paragraph 0036: When a device is to be associated into the BLE automation mesh network 101, an administrator device may assign a mesh network key to the device. All of the above means that the smartphone sends “the configuration instruction”. Paragraph 0027: The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off. This means that the smartphone sends “the control instruction”), and to synchronize the configuration data and the appliance status data with the remote controller through the communication unit (this functionality is provided or fairly suggested through the teaching of Kim and Woo as explained in the rejection of claim 7 above).”
Regarding claim 13, Polo in combination with Kim teaches or fairly suggests “wherein the remote controller comprises: a) a communication unit (Kim, paragraph 0128: Referring to FIG. 5, the remote controller 200 may include a wireless communication module 220); and b) a control unit (Kim, paragraph 0128: Referring to FIG. 5, the remote controller 200 may include controller 280) configured to control the communication unit to send the configuration instruction and the control instruction, and to synchronize the configuration data and the appliance status data with the smart terminal through the communication unit (this functionality is provided or at least fairly suggested through the teaching of Kim and Woo as explained in the rejection of claim 7 above).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over either (US 20160088424 (Polo) or US 20160373917 (Logue)) in view of US 20130005250 (Kim) and US 20130171981 (Woo) as applied to claim 8 above, and further in view of US 20040087274 (Ekberg).
Regarding claim 14, (Polo or Logue) and Kim do not teach “wherein the smart terminal is configured to: a) establish the communication connection according to a connectable broadcast sent by the remote controller; b) obtain configuration data and appliance status data through the communication connection; c) merge the obtained configuration data and appliance status data with the configuration data and appliance state data of the smart terminal; and d) send the combined configuration data and appliance status data to the remote controller to achieve synchronization.”
In fact, although providing general teaching regarding synchronization between the remote controller and the mobile device, Kim does not provide detailed steps for performing such a synchronization, thus prompting a person of ordinary skill in the art to search for additional references teaching synchronization of information between different devices.
Ekberg teaches synchronization of information between different devices. Particularly, Ekberg teaches “wherein the smart terminal (mapped to terminal Y in FIG 5 and paragraph 0054 which is also a server 110 shown in FIG. 1 and FIG. 2A.) is configured to: a) establish the communication connection according to a connectable broadcast sent by the remote controller (“remote controller” is mapped to terminal X in FIG 5 and paragraph 0054 which is also terminal 120 shown in FIG. 1 and FIG. 2B. Paragraph 0055: terminal X initiates the communication by sending an inquiry request message to the mobile ad hoc communications network (“a connectable broadcast sent by the remote controller”). Since terminal Y is a nearby device, terminal Y receives the inquiry request message and sends an inquiry response message to terminal X. Paragraph 0056: Following the inquiry, as shown in FIG. 5, terminal X may create a connection to each nearby device which includes terminal Y); b) obtain configuration data and…” “…status data through the communication connection (FIG 3 and paragraphs 0035 – 0036: In response to establishing the connection, server 110 (“the smart terminal”) receives a message from terminal 120 (“remote controller”) that includes a local application directory listing all of the applications that are locally resident on terminal 110 (generally corresponds to “configuration data”). The structure of the data is also explained in FIG 4 and paragraphs 0037 – 0038. Particularly, in addition to application directory, the data includes the role that the application assumes at each device (examples are given as client, peer or a server) (generally corresponds to “status data”)); c) merge the obtained configuration data and…” “…status data with the configuration data and…” “…state data of the smart terminal (paragraph 0035: server 110 (“smart terminal”) compares the list of applications resident on terminal 120 to a combined application directory resident on server 110. Server 110 updates the combined application directory by adding to the combined application directory each entry in the local application directory that does not appear in the combined application directory (step 308).); and d) send the combined configuration data and…” “…status data to the remote controller to achieve synchronization (paragraph 0035: server 110 sends the entire combined application directory to each terminal 120 in piconet 100 (which would include terminal 120 (“remote controller”))).”
Therefore, since Kim does not provide steps for performing broadly disclosed synchronization, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Ekberg steps to synchronize information contained within different terminals, in the system of combined (Polo or Logue) and Kim’s disclosures simply as design choice and to fill in where Kim is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also provided an effective method of comparing and updating information contained on different devices, such as smartphone and remote controller.
Since in the system of combined (Polo or Logue), Kim, Woo and Ekberg’s disclosures it is Kim’s user information and device information and Woo’s functions of buttons (corresponding to recited “configuration data and appliance status data”, as was explained in the rejection of claim 7 above) which is to be synchronized between the smart device and the remote controller, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, when using the synchronization steps disclosed by Ekberg, to specifically apply them to synchronize information with respect to Kim’s user information and device information and Woo’s functions of buttons contained within different devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either (US 20160088424 (Polo) or US 20160373917 (Logue)) in view of US 20130005250 (Kim) and US 20130171981 (Woo) as applied to claim 8 above, and further in view of US 20040087274 (Ekberg) and US 20200389693 (Bartlett).
Regarding claim 15, (Polo or Logue) and Kim do not teach “wherein the smart terminal is configured to: a) obtain the configuration data of each function code and the status data of each electrical appliance from the remote controller; and b) send the configuration data of each function code and the status data of each electrical appliance to the remote controller after merging with local data.”
In fact, although providing general teaching regarding synchronization between the remote controller and the mobile device, Kim does not provide steps for performing such a synchronization, thus prompting a person of ordinary skill in the art to search for additional references teaching synchronization of information between different devices.
Ekberg teaches synchronization of information between different devices. Particularly, Ekberg teaches “wherein the smart terminal (mapped to terminal Y in FIG 5 and paragraph 0054 which is also a server 110 shown in FIG. 1 and FIG. 2A.) is configured to: a) obtain the configuration data…” “…and the status data of each…” [application] “…from the remote controller (FIG 3 and paragraphs 0035 – 0036: server 110 (“the smart terminal”) receives a message from terminal 120 (“remote controller”) that includes a local application directory listing all of the applications that are locally resident on terminal 110 (generally corresponds to “configuration data”). The structure of the data is also explained in FIG 4 and paragraphs 0037 – 0038. Particularly, in addition to application directory, the data includes the role that the application assumes at each device (examples are given as client, peer or a server) (generally corresponds to “status data”).); and b) send the configuration data …” “…and the status data of each…” [application] “…to the remote controller after merging with local data (paragraph 0035: server 110 (“smart terminal”) compares the list of applications resident on terminal 120 to a combined application directory resident on server 110. Server 110 updates the combined application directory by adding to the combined application directory each entry in the local application directory that does not appear in the combined application directory (step 308). Paragraph 0035: server 110 sends the entire combined application directory to each terminal 120 in piconet 100 (which would include terminal 120 (“remote controller”))).”
Therefore, since Kim does not provide steps for performing broadly disclosed synchronization, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Ekberg steps to synchronize information contained within different terminals, in the system of combined (Polo or Logue) and Kim’s disclosures simply as design choice and to fill in where Kim is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also provided an effective method of comparing and updating information contained on different devices, such as smartphone and remote controller.
Since in the system of combined (Polo or Logue), Kim and Ekberg’s disclosures it is Kim’s user information and device information and Woo’s functions of buttons (corresponding to recited “configuration data” “and the status data of” “electrical appliance”, as was explained in the rejection of claim 7 above) which is to be synchronized between the smart device and the remote controller, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, when using the synchronization steps disclosed by Ekberg, to specifically apply them to synchronize information with respect to Kim’s user information and device information contained within different devices. Further, since in the system of (Polo or Logue) there are multiple appliances capable of being controlled remotely, it would have been obvious to a person of ordinary skill in the art at the effective filing date to implement this method of synchronization with respect to plurality of electrical appliances so that the configuration data and the status data of each electrical appliance within the mesh network would be synchronized.
Lastly, (Polo or Logue), Kim and Ekberg do not disclose the synchronization with respect to configuration data “of each function code” with respect to controllable electrical appliances.
Bartlett in paragraph 0015 explains that the device command code (“function code”) may indicate the particular action or command for the device under control (e.g., power on, power off, or any other suitable action). FIG 4 with corresponding description discloses synchronization between controlling devices. Particularly, paragraph 0033: pairing operation may include receiving and/or exchanging configuration information, codes, security credentials, and other information.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include exchange and synchronization of function codes, as disclosed by Bartlett, in the system of combined (Polo or Logue), Kim and Ekberg’s disclosures as part of the synchronization process for the configuration data particularly disclosed by Ekberg. Doing so would have allowed more complete synchronization between the mobile device and remote controller which would include synchronization of the specific codes for the controllable appliances.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648